Citation Nr: 9902121	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-05 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for dysthymia, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1980 to April 
1985.

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision rendered in September 1996, in which 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veterans 
claim of entitlement to an increased rating for dysthymia 
secondary to a service-connected irritable bowel syndrome, 
then evaluated as 10 percent disabling.  The veteran 
subsequently perfected an appeal of that decision.  In a 
February 1998 decision, the RO increased the disability 
evaluation of the veterans service-connected dysthymia to 30 
percent.  The veteran has maintained her disagreement with 
her assigned rating.

In a June 1998 Board decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development the RO again denied the veterans claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veterans 
claim.  Initially, the Board notes that the veterans 
accredited representative has requested that the veteran be 
re-examined because he feels that the examination reports of 
record are inadequate.  

In reviewing the medical evidence, the record reveals that 
all of the veterans recent VA examinations have been 
performed by the same VA examiner, and that the veteran and 
the examiner do not appear to interact well, particularly as 
compared to the veterans apparent relationship with her VA 
outpatient therapist.  Due to this fact, the VA examination 
reports do not adequately evaluate the veterans condition 
and describe her symptoms.  As a result, the examination 
reports do not contain sufficient information upon which the 
Board can render a decision as to the veterans current level 
of psychiatric disability.  Additionally, while the Board 
recognizes that the RO complied with the strict terms of the 
June 1998 remand regarding differences of the veterans 
service-connected and non-service-connected disorders, the 
examination reports of record fail to discuss the veterans 
social and industrial impairment or Global Assessment 
Functioning (GAF) score at all, thus providing no information 
for the Board to consider.  Accordingly, the Board remands 
this claim and requests that the RO schedule the veteran for 
another VA examination with an examiner who has not 
previously examined the veteran.  The examiner should be 
requested to discuss all her symptoms, her levels of social 
and industrial impairment, and to assess a GAF score.  While 
the Board recognizes that differentiation between her 
service-connected and non-service-connected disabilities may 
not be possible, the RO should again request that the 
examiner make an attempt to do so.  Additionally, upon remand 
the veteran should be given the opportunity to add any recent 
lay or medical evidence to the record.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998); Quarles 
v. Derwinski, 3 Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to her appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if she has any additional lay or medical 
evidence she wishes to submit to support 
her claim she may do so, particularly 
evidence she may have obtained since the 
last remand in June 1998 and which may 
not currently be in the claims file, to 
include any treatment records from 
Charter Hospital, Vicksburg Mental Health 
Center or other private treatment 
records.

2.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in Jackson, 
Mississippi, from  June 1997 the date of 
the last such request by the VA.

3.  Upon receipt of any and all such 
records, the RO should accord the veteran 
a psychiatric examination with an VA 
examiner who has not previously seen her, 
in order to ascertain the severity of her 
dysthymic disorder.  The RO should also 
inform the veteran of the consequences of 
failing to report for the scheduled 
examination.  The veterans claims folder 
should be provided to the examiner prior 
to his or her evaluation of the veteran.  
After reviewing the claims folder and 
examining the veteran, the examiner 
should, on the examination report, 
indicate an opinion as to the degree of 
industrial/occupational and social 
impairment caused by the veterans 
psychiatric disorder.  A Global 
Assessment of Functioning (GAF) score 
should also be determined, and a full 
explanation of its meaning should be set 
forth on the report.  If possible, the 
examiner should indicate to what degree 
the veterans service-connected 
dysthymia, as opposed to her other 
psychological impairments, impacts her 
industrial and social functioning.  If 
such a differentiation is not possible, 
an assessment of her overall functioning 
should still be supplied.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
